Gardner, Judge.
1. There was evidence tending to support the verdict. The defendant admitted shooting this woman with a pistol, but she contended: (1) that she was insane at the time of the commission of the offense charged; (2) that she was suffering at the time from “delusional” insanity; and (3) that she was justified in the shooting.
It appeared from the evidence that the defendant and John E. Drewry had been husband and wife, but were divorced and living apart at the time the defendant shot Miriam Thurmond, who later became Mrs. John E. Drewry. The defendant and her former husband had been seeing each other, and on the evening that the defendant shot this woman, John E. Drewry had had dinner with the defendant and their son, age 14 years, in the home of the defendant. Around nine o’clock or later that evening, the defendant telephoned John E. Drewry, and when he did not answer the telephone, she hurriedly dressed, placed a revolver in her pocketbook, borrowed a neighbor’s automobile, and hastened to the home of Miriam Thurmond, and finding her former husband there with Miriam Thurmond *355—as stated by the defendant—in a compromising situation or position, she fired the revolver at each of them, and inflicted wounds upon both him and Miriam Thurmond.
■ The defendant sought to show in her statement that, after the divorce between her husband and herself, she had become his wife under the common law; that there had been a marriage between them; and therefore that, when she found him with Miriam Thurmond in a compromising situation or position, she was justified in shooting the woman to prevent the commission of adultery between them. She also contended that she had become the common-law wife of her former husband and, loving him and because of his being the father of their son, she became —upon seeing them together after he had just left her with assurance of his love for her—suddenly mentally deranged and was insane at the time she fired, sought to kill, and did wound Miriam Thurmond.
The jury resolved these contentions adversely to the defendant. The evidence did not demand a finding by the jury in favor of the defendant as to either of the contentions raised by her, and the motion for new trial on the general grounds was properly overruled.
2. The court refused to give in charge to the jury the following requests: If the jury found “from the evidence, including the defendant’s statement, that the defendant and John E. Drewry by agreement, in words of the present tense, to be man and wife, and being at the time capable of contracting marriage, with the intention thereby and thereupon to assume such relation, that such formal contract would be a valid marriage”; and “if you find such relationship existed between the defendant and John E. Drewry, each would have the mutual right to protect such relationship, and the shooting of a third person by one of them to prevent adultery with the other may be justified by a real or apparent necessity presented by the facts and circumstances as they appear to her at the moment of her interposition to prevent the adultery.” The defendant contended that such failure was error, and says that the principles of law presented in these requests were authorized by the evidence, including the defendant’s statement to the jury. Error is assigned on the refusal of the court so to charge.
*356It does not appear from the defendant’s statement or from the evidence that Miriam Thurmond and John E. Drewry were actually engaged or about to engage in the act of sexual intercourse, which would be, if the jury found the defendant to be the common-law wife of Drewry, adultery. Unless the facts and circumstances were such, when the defendant arrived upon the scene and observed Drewry and Miriam Thurmond together, as to lead a reasonable person to suppose that the act of sexual intercourse was being committed between them, or was about to be committed between them, and that in order to prevent the consummation thereof it was necessary that she shoot the woman, the defendant would not be justifiable under the law with seeking to take the life of the offending party or parties. See Hill v. State, 64 Ga. 453, 467; Mays v. State, 88 Ga. 402 (14 S. E. 560); Baker v. State, 111 Ga. 142 (36 S. E. 607). What did Mrs. Drewry, the defendant, find when she came upon the scene? She said in her statement: “There were . . John E. Drewry and Miriam Thurmond; he was sitting in a low rocking chair, and she on a footstool right close in front of him. They positively were not just sitting there talking, as John reported to the press. I stood watching a long time, engaged with agonizing heartache and despáir. . . Presently I found myself walking into their front door. . . I just stood there watching them nauseated, and frozen with horror.” At the most, from her statement, she found John E. Drewry seated in a chair and the woman seated on a stool in front of him. Neither of them was undressed. They were in the living room of the woman’s home, and her mother and grandmother were in the house. The door to the living room was not fastened. The defendant walked right in. In these circumstances—conceding that the facts authorized a finding by the jury that there existed between Drewry and the defendant a common-law marriage, that is, a marriage as defined in Lefkoff v. Sicro, 189 Ga. 554 (6 S. E. 2d, 687, 133 A. L. R. 738), and that this relationship authorized an application of the provisions of Code, § 26-1016, and the sections therein referred to, and would have justified, in a proper case, the shooting by the defendant of Miss Thurmond—this court is of the opinion that the evidence, including the defendant’s statement, did not authorize a finding that such urgency and necessity existed as to justify the defendant in the shooting.
*357It follows that the court did not err in failing to charge the jury as requested by the defendant, based on her statement only.
3. In the second special ground, the defendant insists that the court should have granted a mistrial, upon timely motion of her counsel, because—during a colloquy between the court and counsel for both sides, occurring during the examination of a witness as to the defendant’s mental state while in the hospital immediately following the shooting of Miss Thurmond, and as she appeared at the time of the trial, and as to her probable condition at the time of the shooting, where the defendant’s counsel was endeavoring to show that she was, at the time she shot Miss Thurmond, in such a state as to be insane or suffering from what is known as “delusional” insanity—the solicitor stated “I submit that there is no such thing as ‘temporary’ insanity in Georgia,” and the trial judge, in the presence of the jury, stated: “I have never heard of it, but I am not an expert. Is there any definition of law as to temporary insanity?” At this point the defendant’s counsel asked that the jury retire, and moved for a mistrial, which the court denied.
The trial judge made no statement that there was not in this State such a thing as “temporary” insanity, but simply stated that he was not an expert and had never heard of it. Our law deals with delusional insanity as a defense and as the only exception to insanity generally, but it is not referred to as “temporary” insanity. The contention is that a person may become, due to the facts and circumstances and mental condition of that person, temporarily insane and while so temporarily insane may commit an offense, and as a result thereof commit an offense for which such person would not be legally responsible. In this State, it has been held that “No cognizance is taken of what has been termed ‘impulsive’ or ‘emotional’ insanity, where a criminal act is done under some overwhelming and irresistible impulse, unless it be that such impulse is the result of a mental disease or mental defect, overriding reason and judgment and obliterating the sense of right and wrong so as to fall within the generally accepted ‘right and wrong test’, or the exception, above referred to, of ‘delusional insanity’.” Rozier v. State, 185 Ga. 317, 320 (195 S. E. 172), citing Brinkley v. State, 58 Ga. 296, 390; 16 C. J. 100-103; 32 C. J. 599-601. The court stated *358that delusional insanity was where, although a man had sufficient reason to distinguish between right and wrong, yet if, in consequence of some delusion, his will is overmastered and there is no criminal intent, he is not responsible, where the act itself is connected with the peculiar delusion under which the man is laboring. Rozier v. State, supra, citing Hargroves v. State, 179 Ga. 722(3) (177 S. E. 561), and Code § 26-301. We do not think that the remark of the trial judge here demanded that at mistrial be awarded to the defendant in order to prevent injustice- being done and to insure that the defendant have a fair and impartial trial; and therefore the court did not err in overruling the motion for a mistrial, under the entire charge. The facts here, at most, showed that the defendant was laboring under an overwhelming and irresistible emotional impulse, brought about by seeing Drewry and Miss Thurmond together, when she had entertained hopes that her former husband, the father of her child, and she would become reconciled, or was under the impression that they had become reconciled. It does not appear that this impulse was the result of any mental disease or defect, which had the effect of overriding her reason and obliterating her sense of right and wrong.
It is true that insanity will excuse a crime. If a person is insane when she commits a crime and later becomes sane, such person would not in 'a proper case be responsible for the offense committed while insane. In this case, there could be a temporary insanity as distinguished from a permanent insanity, but this is not the kind of temporary insanity referred to.
We have carefully examined the authorities cited by counsel for the defendant, and find nothing therein contrary to what is here ruled. This is not a case where there is an effort to reduce an offense from murder to manslaughter. In such a case, the fact that the accused person, by reason of the facts, killed under an irresistible impulse would in a proper situation be considered by a jury. The jury in a proper case might have then found a verdict of manslaughter and reduced the offense. But here the offense was assault with intent to murder, and the issue here was whether there was an assault with intent to kill or a justfiable assault.
It might very properly be kept in mind, and the jury had a *359right to believe that the defendant did not act on any impulse which was aroused by having seen anything wrong between Miss Thurmond and John E. Drewry after she arrived on the scene, but that she did, with premeditation and malice, arm herself, borrow an automobile, and go to the home of Miss Thurmond for the purpose of taking both the lives of Miss Thurmond and John E. Drewry, if she found Drewry there.
3. It follows from what is held in the preceding division of this opinion that the court did not err in charging the jury that “the laws of Georgia do not recognize what is called temporary or emotional insanity,” and instructing them as to the principle quoted hereinabove from the Rozier case, supra. In this ground (third special ground) the defendant assigns as error a lengthy excerpt from the charge of the court, the greater portion of which is admittedly sound law, and only that portion thereof dealing with insanity as relates to temporary or emotional insanity and to delusional insanity is charged as error. This instruction, in view of the entire charge of the court, is not error for the reasons assigned, and follows the Rosier case, supra.
■ 4. In the fourth special ground the defendant assigns as error the following excerpt from the charge of the court: “The laws of Georgia do not recognize what is called temporary or emotional insanity. The insanity which the law recognizes as-an excuse for crime must be such as dethrones reason and incapacitates an individual from distinguishing between right and wrong as to the consequences of his or her conduct, or, where a person has sufficient reason to distinguish between right and wrong as to a particular act about to be committed, yet, in consequence of some delusion, his or her will, is overmastered and there is no criminal intent, provided the act itself is connected with the peculiar delusion under which the accused is laboring. Now, if you find from the testimony submitted on the trial of this case, by a preponderance of evidence, that the defendant, at the time [the assault] was committed, in consequence of some delusion in connection with the act, her will was overmastered, you should acquit the defendant, provided the delusion, if true, would justify the act.”
There was no error in the charge assigned as error in this special ground. Under the ruling of the Supreme Court in *360Rozier v. State (supra), page 320, this charge stated the substance of what was held in division two of the opinion in that case. It was not error, in that therein the court stated, “provided the delusion, if true, would justify the act,” and thereby placed an undue burden upon the defendant not warranted by the facts. This excerpt was substantially in the language of the Supreme Court ruling and, in view of the entire charge, was correct.
6. No error of law appears, and there being evidence to support the verdict rendered, the trial judge did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


Sutton, C.J., MacIntyre, P.J., and Wor.rill, J., concur. Felton and Townsend, JJ., dissent.